Citation Nr: 9911579	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  96-15 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to service connection for a tumor involving 
the nerves in the low back, claimed as a residual of 
exposure to ionizing radiation.

2. Entitlement to service connection for diabetes mellitus, 
claimed as a residual of exposure to ionizing radiation.

3. Entitlement to service connection for arthritis, claimed 
as a residual of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1955 to November 
1958.

This matter comes to the Board of Veterans Appeals (Board) 
from rating decisions of the Regional Office (RO).  By rating 
action dated in December 1995, the RO denied the veteran's 
claim for service connection for a tumor involving the nerves 
in the low back, claimed as a residual of exposure to 
ionizing radiation.  In a rating decision dated in May 1996, 
the RO denied service connection for diabetes mellitus and 
arthritis, also claimed as due to exposure to ionizing 
radiation.  When this case was before the Board in August 
1997, it was remanded for additional development of the 
record.  As the requested development has been accomplished, 
the case is again before the Board for final appellate 
consideration.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. The claim for service connection for a tumor involving the 
nerves in the low back as a residual of exposure to 
ionizing radiation is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.

2. The claim for service connection for diabetes mellitus as 
a residual of exposure to ionizing radiation is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.

3. The claim for entitlement to service connection for 
arthritis as a residual of exposure to ionizing radiation 
is not supported by cognizable evidence showing that the 
claim is plausible or capable of substantiation.


CONCLUSIONS OF LAW

1. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a tumor 
involving the nerves in the low back, claimed as a 
residual of exposure to ionizing radiation.  38 U.S.C.A. 
§ 5107 (West 1991).

2. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for diabetes 
mellitus, claimed as a residual of exposure to ionizing 
radiation.  38 U.S.C.A. § 5107.

3. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for arthritis, 
claimed as a residual of exposure to ionizing radiation.  
38 U.S.C.A. § 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The service medical records contain no complaints or findings 
concerning a tumor of the low back, diabetes mellitus or 
arthritis.  Associated with the service medical records is a 
Record of Exposure to Ionizing Radiation which reflects a 
total dose of "00357."

Magnetic resonance imaging of the lumbosacral spine in April 
1992 revealed a soft tissue density in the medial aspect of 
the right L3-4 neural foramen.  The possibility of a 
"neurolemmoma" was a consideration, and a repeat study was 
recommended.  

It was concluded following another magnetic resonance imaging 
of the lumbar spine in May 1992 that the possibility of a 
neurilemmoma should be considered.

Private medical records show that the veteran was seen for a 
neurosurgery consultation in July 1992 for complaints of 
persistent low back pain going down the right thigh.  The 
examiner reviewed a magnetic resonance imaging study and 
noted that there was a possibility of a herniated disk at the 
L3-4 disk on the right and also probably a tumor of nerve 
origin.  He noted that if it was a nerve tumor, he doubted 
whether it could be resected completely without getting a 
more neurotic deficit.  

Private medical records show that the veteran was seen in 
September 1992 and it was noted that he was status post 
lumbar laminectomy two weeks earlier.  

In a letter dated in December 1992, G.B. Neal, M.D., stated 
that another individual, whom he had seen for a number of 
years had severe diabetes and arthritis, and that the 
underlying cause was radiation exposure.  

A private medical report dated in January 1993 reveals that 
the veteran was status post surgery for neurolemmoma.  In 
March 1993, it was indicated that the veteran had surgery in 
August 1992 and a history of a tumor, not operable, with 
removal of "? tissue ? bone" with pain ever since was 
noted.  

A physical therapy assessment in November 1994 reflects a 
history of a tumor in the back.

X-rays studies of the cervical spine and right knee in 
November 1994 revealed degenerative changes.  

In response to a letter from the RO, the veteran indicated 
that he had participated in Operation HARDTACK from February 
to August 1958.  He added that he witnessed three major 
tests.

Following a request for information from the VA, the Defense 
Nuclear Agency reported, in November 1995, that the veteran 
was a confirmed participant in Operation HARDTACK I.  "The 
veteran's reconstructed neutron dose from his participation 
in the operation is 0.000 rem.  His total dose from exposure 
to gamma radiation is" 0.357 rem for the period from April 
9, 1958 through August 4, 1958.  This was determined by film 
badge.  For the period from August 5, 1958 through November 
12, 1958, his exposure to gamma radiation was 0.1 rem, and 
this was determined by reconstruction.  The total dose was 
0.5 rem.  

Additional private medical records dated in 1996 have been 
associated with the claims folder.  When he was seen in 
January 1996, it was noted that the veteran wanted "to know 
if there is any change the neurolemmoma he had surgery for" 
and could it have been caused by the nuclear radiation he was 
exposed to during service.  The assessment was degenerative 
joint disease of the right elbow.  Laboratory studies in 
February 1996 revealed that fasting glucose and "diabetes 
HBGA1C" were elevated.  A notation indicated that diabetes 
was in fair/poor control.  In March 1996, a past surgical 
history was positive for an apparent benign tumor in his 
back.  In August 1996, it was reported that the veteran had 
non-insulin dependent diabetes mellitus.  An undated report 
reveals that the veteran had a partial diskectomy in August 
1992 and that he had a tumor on the disc that was not 
removed.  

By letter dated in June 1998, the RO contacted the veteran 
and noted that his treatment records from 1990 to 1997 had 
been received, but that none of the records contained the 
information regarding the possible nerve tumor and herniated 
disc surgery in 1992.  He was advised to send the complete 
medical records and provide the appropriate release forms.  

In October 1998, the RO contacted the private facility where 
the veteran had been treated and requested records since 
January 1992 regarding diagnosis and treatment for a possible 
nerve tumor or herniated disc in 1992, as well as all records 
of treatment after surgery.  This was to include inpatient 
and outpatient reports.  

The following month the RO received records from the 
veteran's medical provider.  These records had previously 
been associated with the claims folder.

Criteria

Under the law, service connection may be granted for disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131 (West 1991).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
diabetes mellitus or arthritis becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

Service connection may also be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998); Cosman v. Principi,  3 
Vet. App. 303, 305 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown,    7 Vet. 
App. 498 (1995).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  

There are certain types of cancer that are presumptively 
service connected specific to radiation-exposed veterans.  
38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, 
"radiogenic diseases" may be service-connected pursuant to 
38 C.F.R. § 3.311.  Third, service connection may be granted 
under 38 C.F.R. § 3.303(d) when it is established that the 
disease diagnosed after discharge is the result of exposure 
to ionizing radiation during active service.  Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 194).

With respect to the first method, the Board notes section 
3.309(d)(1) provides that the diseases listed in paragraph 
(d)(2) of this section shall be service-connected if they 
become manifest in a radiation-exposed veteran.  The 
provisions of § 3.309(d) limit the diseases subject to 
presumptive service connection to those specified in § 
3.309(d)(2).

As to the second method, the provisions of 38 C.F.R. § 3.311 
provide for development of claims based on a contention of 
radiation exposure during active service and postservice 
development of a radiogenic disease.  The provisions do not 
give rise to a presumption of service connection, but rather 
establish a procedure for handling claims brought by 
radiation exposed veterans or their survivors.  Ramey v. 
Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  § 3.311 
essentially states that, in all claims in which it is 
established that a radiogenic disease first became manifest 
after service, and it is contended that the disease resulted 
from radiation exposure, a dose assessment will be made.

The regulation provides a list of recognized radiogenic 
diseases in subsection 3.311(b)(2), and the regulatory time 
period when the diseases must become manifest.  38 C.F.R. 
§ 3.311(b)(5).  In addition, subsection 3.311(b)(4) provides 
that, even if the claimed disease is not one that is already 
recognized as radiogenic under subsection 3.311(b)(2), the 
claim will still be considered, or developed, pursuant to 
38 C.F.R. § 3.311 if the veteran cites or submits competent 
scientific or medical evidence that the claimed disease is 
radiogenic.



The diseases listed in paragraph (d)(2) of this section shall 
be service-connected if they become manifest in a radiation-
exposed veteran as identified in paragraph (d)(3) of this 
section, provided that the rebuttable presumptions of § 3.307 
of this part are also satisfied.  The diseases referred to 
above [include] tumors of the brain and central nervous 
system  38 C.F.R. § 3.309(d)(1)(2) (1998).

For purposes of this section: (i) The term radiation-exposed 
veteran means a veteran who, while serving on active duty, 
participated in a radiation-risk activity.  38 C.F.R. 
§ 3.309(d)(3)(i) (1998).

The term radiation-risk activity means:  (A) Onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device.  38 C.F.R. § 3.309(d)(3)(ii) (1998).

The term onsite participation means:  (A)  During the 
official operational period of an atmospheric nuclear test, 
presence at the test site, or performance of official 
military duties in connection with ships, aircraft or other 
equipment used in direct support of the nuclear test.  (B)  
During the six month period following the official 
operational period of an atmospheric nuclear test, presence 
at the test site or other test staging area to perform 
official military duties in connection with completion of 
projects related to the nuclear test including 
decontamination of equipment used during the nuclear test.  
38 C.F.R. § 3.309(d)(iv) (1998).

For tests conducted by the United States, the term 
operational period means:  (O)  For Operation HARDTACK I the 
period April 38, 1958 through October 31, 1958.  38 C.F.R. 
§ 3.309(d)(v) (1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

Under 38 U.S.C.A. § 5107(a), "A person who submits a claim 
for benefits under a law administered by the Secretary shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded.  The Secretary shall assist such a claimant in 
developing the facts pertinent to the claim."  Clearly, the 
duty to assist a claimant arises only if a well-grounded 
claim has been submitted.  

While it appeared that the claims were well grounded when 
this case was previously before the Board in August 1997, 
upon further review and the evolving case law of the Court, 
it must now be concluded that the claims are not well 
grounded.  The Court has defined a well-grounded claim as "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[51]07(a).  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The Court has also held that while "the claim may not be 
conclusive, the statute provides that it must be accompanied 
by evidence."  (Emphasis in original.)  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  In this case the evidence in support 
of the veteran's claims consists of medical reports and his 
statements on his own behalf.  As the Court has held, lay 
persons are not competent to render medical opinions and 
where the determinative issue is one of the medical 
causation, competent medical evidence is required to the 
effect that the claim is plausible or possible in order to 
show that the claim is well grounded.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 93 
(1993).  No such evidence has been submitted in this case.

The Board readily concedes that the veteran was exposed to 
ionizing radiation.  In this regard, the November 1995 letter 
from the Defense Nuclear Agency confirmed the veteran's 
participation in Operation HARDTACK I.  The Board concludes 
that the criteria for "radiation-exposed veteran" as 
defined in 38 C.F.R. § 3.309(d)(3) have been met in this 
case.  The appellant's claim, however does not turn on 
whether he was exposed to ionizing radiation, but rather on 
whether a tumor involving the nerves in the low back, 
diabetes mellitus and arthritis are diseases subject to 
presumptive service connection in a radiation-exposed 
veteran.

Because diabetes mellitus and arthritis are not diseases 
listed in § 3.309(d)(2), the Board finds that service 
connection as secondary to exposure to ionizing radiation is 
not warranted pursuant to the first method.

With respect to the second method for establishing service 
connection for claims based on a contention of radiation 
exposure during active service and post service development 
of a radiogenic disease, the Board finds that diabetes 
mellitus and arthritis are not radiogenic diseases.  The 
probative evidence shows that the list of "radiogenic 
diseases" as enumerated by 38 C.F.R. § 3.311(b)(2) do not 
include diabetes mellitus and arthritis as radiogenic 
diseases.

Section 3.311 provides three threshold criteria for further 
development of such claims: (1) exposure to ionizing 
radiation, (2) subsequent development of a radiogenic 
disease, and (3) manifestation of the disease within the 
regulatory period.  The section further provides that if the 
foregoing requirements have not been met., it shall not be 
determined that a disease had resulted from exposure to 
ionizing radiation under such circumstances.  As noted above, 
the Defense Nuclear Agency concluded that the veteran 
participated in Operation HARDTACK I.  Moreover, DNA provided 
a dose estimate for the veteran's participation in Operation 
HARDTACK I.  The medical evidence of record shows that 
diabetes mellitus and arthritis became manifest over five 
years following service within the regulatory period.


The probative evidence of record, however, does not show that 
the second threshold requirement has been met.  Diabetes 
mellitus and arthritis are not radiogenic diseases as defined 
by 38 C.F.R. § 3.311(b)(2).  The Board notes that VA was not 
under a duty to refer the claims for service connection for 
diabetes mellitus and arthritis to the Under Secretary for 
Benefits prior to establishing the initial threshold 
requirement of developing the radiogenic diseases.  Wandel v. 
West, 11 Vet. App. 200 (1998).  Accordingly, the Board finds 
that service connection for diabetes mellitus and arthritis 
is not warranted pursuant to § 3.311 for development of 
claims based on exposure to ionizing radiation.

The Board also finds that there is no competent medical or 
scientific evidence linking the veteran's diabetes mellitus 
and arthritis to inservice radiation exposure.  Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994);  38 C.F.R. § 3.303(d); 
38 C.F.R. § 3.311(b)(3).  The probative evidence of record 
does not show that diabetes mellitus and arthritis are 
radiogenic diseases related to the veteran's exposure to 
radiation during service.

With respect to the claim for service connection for a tumor 
involving the nerves of the low back, the Board acknowledges 
that tumors of the central nervous system are on the list of 
radiogenic diseases subject to presumptive service 
connection.  While it is clear that a tumor has been 
suspected, there is no medical evidence to confirm the 
presence of a tumor.  The RO has attempted on several 
occasions to obtain the reports of the surgery in August 
1992.  However, the pertinent records, if available, have not 
been sent.  

In this regard, the Board points out that the veteran was 
recently specifically requested to furnish the records 
concerning the nerve tumor.  However, the veteran apparently 
failed to respond to this request and the only records 
received when his medical provider submitted records were 
those which had already been associated with the claims 
folder.  

In the absence of competent medical evidence demonstrating 
the presence of a tumor, the Board must find that the 
veteran's claim is not well grounded.  The Court has held 
that "[i]n the absence of competent medical evidence of a 
current disability and a causal link to service or evidence 
of chronicity or continuity of symptomatology, a claim is not 
well grounded."  Chelte v. Brown, 10 Vet. App. 268 (1997).  
In Brammer v. Derwinski,  3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  In the absence of 
proof of a present disability, there can be no valid claim.  
In Rabideau v. Derwinski, 2 Vet. App. 141 (1992), the Court 
held that the failure to demonstrate that a disability is 
currently manifested constitutes failure to present a 
plausible or well-grounded claim.  Accordingly, based on the 
evidence of record, the Board finds that the veteran's claim 
is not well grounded.

In the alternative, service connection for a tumor involving 
the nerves in the low back, diabetes mellitus and arthritis 
could also be granted if it is established that they are 
related to service.  In Combee v. Brown, the United States 
Court of Appeals for the Federal Circuit held that when a 
veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), 
reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).  

As such, the Board must not only determine whether the 
veteran has a disability which is recognized by VA as being 
etiologically related to prior exposure to radiation, but 
must also determine whether his current disability is the 
result of active service under 38 U.S.C.A. § 1110 and 38 
C.F.R. § 3.303(d).  In other words, the fact that the veteran 
does not meet the requirements of 38 C.F.R. § 3.309 does not 
in and of itself preclude him from establishing service 
connection as he may, in the alternative, establish service 
connection by way of proof of actual direct causation, 
showing that his exposure to ionizing radiation during 
service caused his current disabilities.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(d).

The veteran, however, has not furnished any medical evidence 
to relate his diabetes mellitus or arthritis to service 
(other than the claim that it was related to radiation 
exposure).  The Court has held that if the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91 (1993).  

Thus, his lay assertions to the effect that he has diabetes 
mellitus and arthritis which are related to service are 
neither competent nor probative of the issue in question.  
Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that lay persons are not competent to offer medical 
opinions and, therefore, those opinions do not even serve as 
a basis for a well-grounded claim.  Accordingly, service 
connection for a tumor involving the nerves of the low back, 
diabetes mellitus and arthritis is not warranted.

Although the Board considered and denied the appellant's 
claims on a ground different from that of the RO, which 
denied the claims on the merits, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claims were well grounded, the RO accorded the appellant 
greater consideration than his claims in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the appellant's claims and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
a tumor involving the nerves in the low back, diabetes 
mellitus, and arthritis, all claimed as residuals of exposure 
to ionizing radiation.

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service evidence that has not already been requested and/or 
obtained that would well ground his claims.  McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F. 
3d 1464 (Fed. Cir. 1997).

As the appellant's claims for service connection for a tumor 
involving the nerves in the low back, diabetes mellitus, and 
arthritis, claimed as residuals of exposure to ionizing 
radiation are not well grounded, the doctrine of reasonable 
doubt has no application to his case.


ORDER

The veteran not having submitted well grounded claims of 
entitlement to service connection for tumors involving the 
nerves of the low back, diabetes mellitus and arthritis, 
claimed as residuals of exposure to ionizing radiation, the 
appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

